Title: To John Adams from François Adriaan Van der Kemp, 13 January 1814
From: Van der Kemp, François Adriaan
To: Adams, John




Mÿ Dear and respected Sir!
Oldenbarneveld 13 Jan 1814.


It might cause Some Surprise, if I tell you, that your last of the 26 Dec. did reach me in due time, and yet was not answered before this daÿ, notwithstanding all mÿ warm protestations of mÿ deep interest in all that, which regards your welfare—nevertheless I was informed of mrs Adams Serious indisposition, and that you were not well. This latter might not have made a verÿ deep impression, as your letter was too well, too cheerfully written, to awake much anxiety for your health—but your report of mrs Adams was too alarming, to be Slighted—and yet, your Surprise Shall cease, when I tell you, I could not, and it is the first effort I make again in taking up my pen. A traiterous fiend, who murdered my father, laid hidden in embuscade to kill the Son—and the foul deed might have been perpetrated, without mÿ alertness. An odious Swelling in my right upper jaw—rendring mÿ face So monstrous—to frighten babes in their mother’s lap—aided with accute head-ache and Severe fevers, as auxiliaries, made me apprehensive, that in Storming the outworks the destruction of the Strong hold of life was really intended—and I—poor fellow—alone alas!—against this host—I could not even crÿ alarum—by want of voice or call for assistance. Had I a few old Hog-veterans—or had I been So near Quincÿ to Send for a few generous troops of choosen Madeira, I would Soon have driven the enemÿ from the field, or drowned them in their entrenchments I had not the most distant hope, that I could Succeed by inundating the land with humble—home-Spun Current—thus my only refuge was—in waiting mÿ State—with quiet and abstinence and Sprinkling the odious fellows with a lotion of Ammoniac and Vinaiger—of which they are nearly as much in dread as—Some others—whom—to make use of a great Devine’s phraseologÿ—I dare not name in a Letter to your August personage—And I drove them nearly of—They are lurking yet in the neighbourhood—but—aut vincam aut moriar—However—my Dear frend! Setting all raillerÿ aside—Similar assaults are the tolling of the bell for the convent of worms—that the carcase for the feast is preparing—Be it So:—but Spare mÿ friends! oh Heaven! their lives are precious—my usefulness is nearly gone—or confined in cheering a drooping frend—in Soothing a broken heart—o frendship!—balm of mÿ life!—let thy endearing Sounds—compose and illume mÿ Soul at the instant of my last Summons! I am nearly well—and Shall go to night—tell it not in Gath—to make a party of Quadrille at mÿ frend Mappa. You will agree with me that Similar communications—without a blush—without fear, that they Shall be trumpeted thro the Streets, is one of the precious and most delicious fruits of frendship—this we can not—we dare not—we will not do to our familÿ—we hide, or try to hide our nakedness with a garb of decorum, and impose on our credulity, that they See it through this pellucid cloak, because they are reverently Silent, but to our frend we Show our nakedness and bear his reproaches—his condemnation—without a frown.
I flatter myself—that mrs Adams has alreadÿ recovered her health—It must be so Plato! or She would not laugh on your frightened frend! or She dared not now—to entertain you with the bright prospect of times to come—and that with all the glow of maternal tenderness—Tu Marcellus eris! Tell Her, with the tender of mÿ affectionate respect, that the worst and best of mÿ wishes are, that the Good God maÿ preserve her life and health as long as mrs v. d. k.’s grand-mama, who at 92 enjoy’d all her mental powers in perfection, and that She maÿ See her most ardent vows for her children, overtopped yet bÿ God’s bountiful blessings on their offspring. But, my Dear frend! are you not apprehensive, that in this case eather of us—both perhaps—Shall fall back and leave her alone—while we are crumbled to dust? but never mind—if we depart without murmuring, if we part, and are regretted by her.
You See an embargo can no more lay hold on my pen than upon my tongue—I will make use of both—dum Spiritus hos regit artus. well you did in returning the Syllabus! you would not violate a trust—nor—confiding it even to a v. d. k. you would not do it, even if Iscariot hath unbosomed his Secrets into your heart. To ask it, was inconsiderate—but my views were pure—the contents of that paper imbued me with Some less unfavorable opinions about the moral principles of that man. Mÿ frend Braÿ informs me, that he Send Inglish—Carÿ’s and Channing’s performances—I have not yet Seen them, and, Shall, if received, communicate you mÿ Sentiment upon it. Perhaps—I Shall then give you Some Theological Strictures, for which I am now too much tired—
I have laid aside all Serious Studies—for a while—to which ere long I hope to return—I have turn’d to Shakspeare—and amused myself with the exquisite Dithyrambic verses of Redi il bacco in Toscana—now I am delighted with—Fortiguerra’s admirable Ricciardetto—Pray—can you not Send me Ronsard’s Poësies, and—when the time of Studÿ approaches again—Condorcet—whom you once recommended—The gap Shall not be observed in your librarÿ—but if you art loath to part with either of them—decline mÿ request with the Same frankness I make it. Can it be true, that Jefferson Should have written more letters than one, on the Subject of the next presidencÿ, and Said "that it would be inexpedient to take the next Pres. from Virginia—that N. york ought to give the next Pres.—and—that Tompkins is the man”! It Seems to me, he could not Stoop So low—If this State must provide one—a king—a Platt—a Clinton or anÿ other one, whose little finger is bigger than the Soul and body of that manikin—Shall Step forward—would to God—that the good and the wise were reconciled—and went united hand in hand—then—neither Virginian—or a N.Y. Stateman—but a full-blooded yankee would renew the reign, of bliss—amen!—adio!
What others may protest, you know—than no man can bear you a more affectionate respect—than your obliged


Fr. Adr. v. d. Kemp


P. one Word more—explain me—in what manner is Spun with the distaff—I can not conceive how? it is ÿet done in Silesia—perhaps J. Quincÿ—has told the manner in his Itnerarÿ? Some linens are made from yarn Spun in that waÿ—I am in want of this knowledge; and when did you Send me awaÿ with empty hands?Did I Send you the prayer of Norton—composed for my Charles—during his fatal illness, which I admired for its Simplicity and fervent piety? if not—it is at your Service.

